Citation Nr: 0834716	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-12 759	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  The propriety of the reduction in rating from 60% to 20% 
for lumbosacral degenerative disc disease (DDD) and 
arthritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1971 to September 
1980, and from December 1980 to September 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2003 rating action that denied service connection 
for tinnitus, and a March 2004 rating action that reduced the 
rating of the veteran's lumbosacral DDD and arthritis from 
60% to 20%, effective December 2003; the 60% rating had been 
in effect since January 1994.

This appeal also originally arose from a July 2006 rating 
action that reduced the rating of the veteran's right knee 
patellofemoral arthrosis from 20% to 10%.  A Notice of 
Disagreement was filed in October 2006, and a Statement of 
the Case (SOC) was issued in September 2007, but the appeal 
was not perfected by the filing of a timely Substantive 
Appeal.  

In March 2008, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

In a statement which was received in February 2008, the 
veteran claimed an increased rating for vertigo.  That issue 
has not been adjudicated by the RO and is not properly before 
the Board for appellate consideration at this time, and is 
thus referred to the RO for appropriate action.

The Board's decision on the issue of the propriety of the 
reduction in rating of the veteran's lumbosacral DDD and 
arthritis from 60% to 20% is set forth below.  The issue of 
service connection for tinnitus is addressed in the REMAND 
section of this decision following the ORDER, and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim with respect to the propriety of the 
reduction in rating of the veteran's lumbosacral DDD and 
arthritis from 60% to 20% on appeal has been accomplished.

2.  The veteran's lumbosacral DDD and arthritis are 
manifested by complaints of low back pain, with objective 
findings consistently showing forward flexion greater than 30 
degrees since 2003, with normal posture, gait, and lower 
extremity sensation and reflexes, and no spasm, atrophy, 
guarding, pain with motion, tenderness, weakness, or abnormal 
spinal contour on recent examination.  

3.  All the evidence of record clearly warrants the 
conclusion that sustained improvement in the veteran's 
lumbosacral DDD and arthritis has been demonstrated; that 
material improvement in the physical condition is clearly 
reflected; and that the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for lumbosacral 
DDD and arthritis since December 2003 are not met, and the 
reduction in rating from 60% to 20% was proper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.344, and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5243 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim with respect to the propriety of the 
reduction in rating of the veteran's lumbosacral DDD and 
arthritis from 60% to 20% on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, an August 2003 pre-rating RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
showing treatment for his disability, and lay evidence (such 
as statements from people who could describe his symptoms of 
physical disability) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened).  

October 2006 and January 2008 RO letters informed the veteran 
and his representative that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  Those letters also provided examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the veteran was afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit such information and evidence.  

The 2006 and 2008 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The 2008 letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003, 2006, and 2008 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the August 2003 document 
meeting the VCAA's notice requirements was furnished to the 
veteran prior to the March 2004 rating action on appeal.
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2004 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the October 2006 and January 2008 RO letters.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service private, 
military, and VA medical records through 2008.  In February 
2002, November 2003, and February 2007, the veteran was 
afforded comprehensive VA examinations; these reports are of 
record and have been considered in adjudicating this claim.  
A transcript of the veteran's March 2008 Board hearing 
testimony has been associated with the record.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In November 2005, the veteran stated that he had 
no additional evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim 
with respect to the propriety of the reduction in rating of 
the veteran's lumbosacral DDD and arthritis from 60% to 20% 
on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing VA disability 
compensation.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom-free 
(findings absent) after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing physical improvement in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The veteran contends that his low back disability remains at 
least 60% disabling, and that the reduction in rating from 
60% to 20% was not warranted.  He gave testimony to this 
effect at the March 2008 Board hearing.

Under the applicable criteria, 38 C.F.R. § 4.71a, DC 5243, 
pursuant to the criteria set forth in a General Rating 
Formula for Diseases and Injuries of the Spine, provides a 
20% rating for intervertebral disc syndrome (IVDS) where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than  60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40% rating requires that forward flexion of the 
thoracolumbar spine be 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100% rating requires unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
20% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past      12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past 12 months.  Alternatively, IVDS may be rated by 
combining under 38 C.F.R. § 4.25 (2007) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires treatment and bed rest 
prescribed by a physician.  

In this case, the pertinent evidence provides no basis for 
more than a 20% rating under DC 5243 for the veteran's 
lumbosacral DDD and arthritis, as the clinical findings to 
warrant a 40% rating (forward flexion of the thoracolumbar 
spine to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes of 
IVDS having a total duration of at least 4 weeks but less 
than 6 weeks during a 12-month period); a 50% rating 
(unfavorable ankylosis of the entire thoracolumbar spine); or 
a 60% rating (incapacitating episodes of IVDS having a total 
duration of at least 6 weeks during a 12-month period) have 
not been objectively demonstrated at any time since the 
December 2003 reduction in rating from 60% to 20%.

On February 2002 VA examination, the veteran complained of 
low back pain, weakness, and stiffness that was relieved by 
sitting in a recliner with a heating pad.  On examination, 
straight leg raising was normal.  There was mild paraspinal 
muscle stiffness.  Forward flexion was from 0 to 30 degrees, 
and extension from 0 to 10 degrees.  Right and left bending 
was from 0 to 25 degrees each, and right and left rotation 
was from 0 to 40 degrees and 0 to 30 degrees, respectively.  
The veteran was neurovascularly intact distally.  X-rays of 
the lumbosacral spine revealed mild narrowing of the disc 
space height at L5-S1 which was unchanged since 2000, and 
vertebral height and alignment were normal.  There was a 
probable osteophyte in the region of the anterior left 
sacroiliac joint, and there was no significant pelvic 
abnormality.  The impression was lower back pain likely 
secondary to mild DDD.  

An April 2003 VA CT scan of the lumbar spine revealed that 
L3-4 was unremarkable.  There was a minimal posterior annular 
disc bulge at L4-5, with minor bilateral articular facet 
hypertrophy and minor central stenosis.  There was a minor 
posterior annular disc bulge at L5-S1, with minor bilateral 
articular facet hypertrophy, and no central stenosis.

On November 2003 VA examination, the veteran complained of 
back pain that prevented him from doing prolonged heavy 
lifting or standing.  The examiner noted that he described no 
radicular symptoms or weakness in the lower extremities.  On 
examination, back flexion, extension, lateral flexion, and 
rotation were to 60, 25, 30, and 25 degrees, respectively.  
There was tenderness to palpation over the left paraspinal 
muscle at the L-4 level.  Lower extremity strength was 
intact, and sensation was normal.  The impression was 
musculoskeletal low back pain with CT findings of 
degenerative arthritis and annular disc bulge at L5-S1.  

On July 2004 military outpatient examination, the veteran 
complained of intermittent, cyclic low back pain.  There was 
no pain running down the legs.  On current examination, there 
was lumbar paraspinous tenderness.  On range of motion 
testing, the veteran could reach the mid-thigh level on 
forward flexion.  Lateral bending and rotation were slightly 
limited.  Straight leg raising was negative.  Deep tendon 
reflexes were 1+ and symmetrical.  Sensation and strength 
were normal.    X-rays of the lumbosacral spine revealed 
moderate to severe degenerative changes at L5-S1, and mild 
degenerative changes at L4-5.  The remaining levels were 
within normal limits.  The assessment was low back pain, DDD 
by history.        

September 2004 magnetic resonance imaging (MRI) of the lumbar 
spine at the Gateway Health System revealed degenerative disc 
space narrowing, desiccation, and endplate degenerative 
changes involving L5-S1, and moderate desiccation with mild 
degenerative endplate changes at L4-5 with a very small area 
of left paracentral disc bulging, with no other significant 
abnormality in the lumbar spine.  

On November 2004 military outpatient examination, the veteran 
complained of mild back pain that was controlled by rest.  
There were no gastrointestinal, genitourinary, or 
neurological symptoms.  On examination of the back, there was 
no swelling, induration, erythema, warmth, or tenderness on 
palpation.  The assessment was backache.

On early February 2007 military outpatient examination, the 
veteran complained of low back pain radiating down the back 
of the left leg.  Examination of the lumbosacral spine showed 
tenderness on palpation of the spinous and transverse 
process, with pain elicited by flexion and extension,  but no 
pain with lateral flexion and rotation.  There were no muscle 
spasms, and straight leg raising was negative.  Neurological 
examination was normal.  X-rays revealed moderate DDD at L5-
S1, and possibly minimal DDD at L4-5, with no degenerative 
joint disease (DJD); mild anterior spondylosis at L5-S1; 
minimal anterior spondylosis at L-4; and suspect degenerative 
arthritis of the sacroiliac joints.  The assessments included 
lumbar intervertebral disc degeneration.        

Late February 2007 MRI of the lumbar spine at the Clarksville 
Imaging Center revealed normally aligned vertebral bodies of 
normal height, with degenerative endplate signal changes at 
L5-S1, and mild degenerative endplate signal changes at L4-5, 
with no other significant signal abnormalities seen.  The L5-
S1 disc was severely narrowed and desiccated, with moderate 
desiccation of the L4-5 disc; the other discs appeared normal 
in height and signal.  There was bilateral disc bulging at 
L4-5 with mild degenerative facet changes.  Minimal posterior 
osteophytes were seen at L5-S1, with mild degenerative facet 
change.  There was no herniated nucleus pulposus, canal 
stenosis, or other significant abnormalities of the lumbar 
spine.  

On late February 2007 VA examination, the examiner noted no 
history of urinary or fecal incontinence, paresthesias, leg 
or foot weakness, falls, or unsteadiness associated with the 
veteran's low back disability.  The veteran complained of 
moderate, non-radiating low back pain described as a dull 
ache with sharp pains at times.  Current examination showed 
no spasm, atrophy, guarding, pain with motion, tenderness, 
weakness, or abnormal spinal contour.  Posture and gait were 
normal.  There was no abnormal spinal curvature, including 
kyphosis, list, lumbar flattening or lordosis, scoliosis, or 
reverse lordosis.  There was normal lower extremity sensation 
and reflexes, and there was no thoracolumbar spine ankylosis.  
Forward flexion of the lumbosacral spine was from 0 to 40 
degrees, extension and lateral flexion from 0 to 20 degrees 
each, and rotation from 0 to 30 degrees bilaterally.  The 
diagnosis was lumbar spine DJD.

On March 2007 examination by E. H., Jr., M.D., the veteran 
complained of back and leg pain.  There was diminished back 
range of motion and pedal pulses in the feet.  Ankle jerks 
were absent, but the veteran was able to walk on heels and 
toes.  The impressions included lumbar spinal stenosis.  
Subsequent lumbar spine X-rays revealed well-maintained 
vertebral body heights and overall alignment, with no 
instability with either flexion or extension.  There was DDD 
at L5-S1, and mild facet arthropathy in the lower lumbar 
spine.  The sacroiliac joints were intact bilaterally.  A 
subsequent CT scan revealed minimal degenerative endplate 
changes and no fracture or dislocation.  There were small 
posterior disc bulges at L3-4 and L4-5, and a small posterior 
disc-osteophyte complex at L5-S1.              

In May 2007, a VA physician reviewed the veteran's complaints 
of low back pain radiating down his legs together with 
radiological studies, and commented that it was difficult to 
distinguish between possible vascular claudication as well as 
peripheral neuropathy as an explanation of the tingling.  He 
opined that there was no anatomical reason for radiating pain 
down the legs, given essentially normal MRI findings that 
showed no lumbar stenosis.  No neurosurgical evaluation was 
recommended.  

In a November 2007 addendum to the February 2007 VA 
examination report, a VA physician noted that over the last 
year the veteran had had 2 episodes of low back pain where he 
could not go to work and required bed rest and treatment by a 
physician; however, he took medication and rest, and the pain 
improved over a      2-3 day period.
 
Clearly, the evidence provides no basis for more than a 20% 
rating under DC 5243 for lumbosacral DDD and arthritis, as 
there has been no evidence of the symptoms required for a 40% 
rating (forward flexion of the thoracolumbar spine to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of IVDS 
having a total duration of at least 4 weeks but less than 6 
weeks during a 12-month period); a 50% rating (unfavorable 
ankylosis of the entire thoracolumbar spine); or a 60% rating 
(incapacitating episodes of IVDS having a total duration of 
at least 6 weeks during a 12-month period) at any time since 
the December 2003 reduction in rating from 60% to 20%.  
Rather, the veteran has consistently demonstrated low back 
forward flexion in excess of 30 degrees from 2003 to 2007.  
The most recent 2007 VA examinations specifically noted no 
thoracolumbar spine ankylosis, and that over the last year 
the veteran had had only 2 episodes of low back pain that 
prevented him from working and required bed rest and 
treatment by a physician, and that the pain improved over a 
2-3 day period with medication and rest.  Although at the 
March 2008 Board hearing the veteran testified that he had 
approximately 3 incapacitating episodes per year where his 
back disability prevented him from getting out of bed, he did 
not indicate that he required treatment or bed rest 
prescribed by a physician.

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
assigning no more than a 20% rating since December 2003.  The 
February 2007 VA examiner noted no history of fatigue, 
decreased motion, stiffness, weakness, spasms, or flare-ups 
associated with the veteran's low back disability, and he was 
noted to be able to walk more than .25 mile but less than a 
mile.  While the veteran had moderate low back pain 
throughout range of motion testing, there was no additional 
limitation of motion on repeat motion.  Hence, the record 
presents no basis for assignment of any higher rating based 
on the DeLuca factors alone.

Additionally, the Board finds that all the evidence of record 
clearly warrants the conclusion that sustained improvement in 
the veteran's low back disability has been demonstrated; that 
material improvement in the physical condition is clearly 
reflected; that the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary 
conditions of life; and that there is no showing that, at any 
point during the rating period under consideration, the 
veteran's lumbosacral DDD and arthritis has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As 
noted above, the veteran has consistently demonstrated low 
back forward flexion in excess of 30 degrees from 2003 to 
2007, and the most recent February 2007 VA examination 
specifically showed forward flexion to 40 degrees, that there 
was no thoracolumbar spine ankylosis, and that he was able to 
walk for more than .25 mile.  

Moreover, the veteran's symptoms and clinical findings as 
documented in medical reports from 2002 to 2008 do not 
objectively show that his low back disability alone markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating for that disability is adequate 
in this case.  In this regard, the Board notes that, although 
on November 2003 VA examination the veteran complained of 
back pain that prevented him from doing prolonged heavy 
lifting or standing, a September 2004 VA examiner opined that 
he was not disabled for sedentary work.  The February 2007 VA 
examiner noted no hospitalizations for the veteran's low back 
disability, that he had been employed on a full-time basis at 
a desk job for more than 20 years, and that he had lost no 
time from work during the last 12-month period.  Although the 
veteran's low back disability prevented him from 
participating in sports and exercise activities, its effects 
on his other usual daily activities including chores, 
shopping, recreation, travel, feeding, bathing, dressing, 
toileting, and grooming were assessed to be no more than 
mild.  On March 2007 examination, Dr. E. H. noted that the 
veteran was employed as a transportation planner; January 
2008 VA outpatient records noted the veteran's continuing 
employment in this job.  At the March 2008 Board hearing, the 
veteran testified that he continued to work on a full-time 
basis as a transportation planner, sedentary work which 
permitted him to sit and get up as necessary, and return and 
sit when required.  He also stated that he had not been 
hospitalized for his low back disability, that he performed 
yard work such as mowing the lawn with a riding mower, and 
that he participated in recreational activities such as 
riding a motorcycle on occasion.  Hence, the Board concludes 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 20% for the veteran's 
lumbosacral DDD and arthritis under any pertinent provision 
of the rating schedule at any time during the rating period 
under consideration, and that the reduction in rating from 
60% to 20% effective December 2003 was proper.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R.       § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in rating from 60% to 20% for lumbosacral DDD 
and arthritis having been proper, the appeal is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim for service connection for tinnitus remaining on 
appeal has not been accomplished.

In January 2002, the RO ordered a VA audiological examination 
of the veteran to determine the nature and etiology of his 
claimed tinnitus.  However, the RO failed to furnish the 
veteran's claims folder to the examiner prior to the 
examination which was conducted in February 2002, as a result 
of which he was unable to provide a medical opinion that was 
based on a thorough review of the veteran's documented 
service and post-service medical history.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  In 
view of the evidentiary deficiency, the Board finds that this 
matter must thus be remanded to the RO to obtain another VA 
audiological examination to equitably resolve the service 
connection issue remaining on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of the notice of the 
examination sent to him by the pertinent VA medical facility.    
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the service connection 
claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
to determine the nature and etiology of 
any current tinnitus.  The entire claims 
folder must be made available to the 
examiner prior to the examination, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should review the service 
and post-service medical records, to 
specifically include the February 2002 VA 
audiological examination report, and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
tinnitus had its onset in service or is 
the result of any incident thereof, 
including claimed acoustic trauma.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, and 
offering the veteran and his 
representative a reasonable opportunity 
to respond, the RO should readjudicate 
the service connection claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


